PER CURIAM.
Sadie Carlin and Louis Carlin (her husband), plaintiffs in the trial court, appeal from an adverse summary final judgment in a negligence action.
Sadie Carlin slipped and fell while dancing at the social hall of the Sky Lake Condominium. Thereafter, Sadie and her husband filed suit, seeking damages for injury to Sadie’s hip. Named as defendants were Jerome Weinstein [who allegedly negligently and carelessly applied wax to the dance floor] and his insurer, Allstate Insurance Company; also the building’s management, Goldman Industries, Inc., and Skylake Garden Recreation, Inc., and its insurer, Allstate Insurance Company. The trial court granted the defendants’ motions for summary judgment, apparently because of admissions in plaintiff-Sadie Carlin’s deposition disclosing assumption of the risk. This appeal ensued. We reverse.
In this State, an injured party may have a cause of action for a fall on a dance floor. Durden v. Dranetz, 99 So.2d 716 (Fla. 3rd D.C.A. 1958). The Supreme Court of Florida has now determined that assumption of the risk is no longer available as a complete defense. See: Blackburn v. Dorta, 348 So.2d 287 (Fla. 3rd D.C.A. 1977), opinion filed May 5, 1977.1
Therefore, the summary final judgment be and the same is hereby reversed, and the cause is returned to the trial court for further proceedings.
Reversed and remanded, with directions.

. It is noted that this cited opinion was not available to the trial judge at the time he rendered the summary final judgment in this action.